DETAILED ACTION

This Office action is in response to Applicant’s amendment filed March 30, 2022.  Applicant has amended claims 1, 3, 13, 14 and 18.  Claims 16-17 remain withdrawn from consideration.  Currently, claims 1-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20211124.

The rejection of claims 3, 10 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-12, 15 and 18-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gayral Chirac et al, US 2013/0252853, is maintained for the reasons of record.

The provisional rejection of claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of copending Application No. 16/622,971 is withdrawn in view of applicant’s timely filed Terminal Disclaimer.

The provisional rejection of claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/623,432 is withdrawn in view of applicant’s timely filed Terminal Disclaimer.
The provisional rejection of claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/284,356 is withdrawn in view of applicant’s timely filed Terminal Disclaimer.

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that Gayral Chirac et al, US 2013/0252853, does not teach or suggest in general an aqueous fluid composition that contains a compound of formula (I) and a compound of formula (III), as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Gayral Chirac et al, US 2013/0252853, discloses an aqueous fluid in the form of a foam comprising 0.5-25% by weight of a compound of formula (I), such as monosodium salt of N-cocoylglutamic acid, 75-99.5% by weight of water (see abstract and paragraphs 15-17, 31-33 and 39), and a surfactant, such as at least one alkyl polyglycoside of formula (A2) (see paragraphs 40-41 and 54-56), per the requirements of the instant invention.  The examiner asserts that instant claim 1, as presently written, does not require a mixture of compounds of formula (III), since (III1) could be equal to one and each of (III2)- (III5) could be zero.  Furthermore, the examiner asserts that applicant’s results in the instant specification are not commensurate in scope with the instant claims, as required in MPEP 716.02(d).  Accordingly, the examiner asserts that applicant has not shown that the unexpected results occur over the entire claim range.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 17, 2022